Matter of Houston v Annucci (2021 NY Slip Op 07052)





Matter of Houston v Annucci


2021 NY Slip Op 07052


Decided on December 16, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 16, 2021

533441
[*1]In the Matter of Cordarise Houston, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date:November 12, 2021

Before:Garry, P.J., Lynch, Clark, Aarons and Reynolds Fitzgerald, JJ.

Cordarise Houston, Elmira, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge was not deducted from petitioner's inmate account. To the extent that petitioner seeks to be restored to the honor block where he was housed prior to the disciplinary determination, "he is not entitled to such relief, as [incarcerated individuals] have no constitutional or statutory right to their prior housing or programming status" (Matter of Snyder v Annucci, 188 AD3d 1531, 1532 [2020] [internal quotation marks and citation omitted]). Accordingly, given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Loccenitt v Annucci, 196 AD3d 993, 993 [2021]; Matter of Blanchard v Venettozzi, 194 AD3d 1295, 1295 [2021]). As the record reflects that petitioner was ordered to pay a reduced filing fee of $15, and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Blanchard v Venettozzi, 194 AD3d at 1295).
Garry, P.J., Lynch, Clark, Aarons and Reynolds Fitzgerald, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.